Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2018

                                       No. 04-18-00030-CR

                                 Gregory Duwayne FLOWERS,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR9418W
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER
       The trial court imposed sentence in the underlying cause on November 30, 2017.
Because appellant did not file a motion for new trial, the notice of appeal was due to be filed
January 2, 2018. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of
appeal was due on January 17, 2018. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on
January 11, 2018, but appellant did not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. It appears the notice of appeal
was untimely filed in this appeal. It is therefore ORDERED that appellant show cause in writing
within two weeks from the date this order is signed why this appeal should not be dismissed for
lack of jurisdiction. See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex.
Crim. App. 1991) (out-of-time appeal from final felony conviction may be sought by filing a writ
of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court